Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/6/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue 1: The applicant argues with respect to claim 1 that neither Bahl nor Biliris teaches the claimed limitation because discloses “Biliris discloses a CNAME that contains a new domain name whose authoritative DNS resides in a partnering CDN, and not the same CDN service provider as the first DNS server as recited in Claim 1.”
Examiner respectfully disagrees.  First of all, it is the combination of Bahl and Biliris that teaches the claimed limitations, not Bahl or Biliris alone.  Secondly, it is the concept of Biliris regarding an alternative resource identifier being in a form of a URL different from an original URL that is being 
 Applicant’s arguments regarding other claims are similar to her arguments for claim 1.  See Examiner’s response above.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, and 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl (US 7653700), in view of Biliris et al (US 2002/0078233).

obtaining, at a first domain name system (DNS) server of a content delivery network (CDN) service provider, a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL) (col. 10, paragraph 2, "Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client's ISP domain name server 206 .... Alternatively, the DNS-B refers to the DNS-ISP and DNS-LB" wherein DNS-B is a first DNS server, wherein www.foobar.com is such a URL), and wherein the original URL comprises an identification of a requested resource in a path portion of the original URL (see citation above, wherein www.foobar.com is an identification of the requested web site in the path portion of the original URL. It is to be noted that the claimed “comprising” can be interpreted as “corresponding to” in light of the specification PGPub [0037] and [0039], which discloses that the local DNS server on behalf of the client device sends a DNS query to the content provider network for resolving domain names only, without disclosing that the DNS server receives an identification of a requested resource in a path sub-portion of the original URL);
responsive to the DNS query,
identifying, at the first DNS server, two or more alternative DNS servers of the CDN service provider operative to receive DNS queries (see citation in rejection to the preceding limitation, wherein DNS-LB is an identified alternative DNS server. See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention". See abstract, "The DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers. To teach the amended limitation, i.e., "by the first DNS server", see col. 9, lines 48-53, the DNS-Bs utilizes the information sent from DNS-LBs to construct the table/mapping consisting of these DNS-LBs. Because the mapping is 
Selecting, at the first DNS server, a second DNS server from the identified two or more alternative DNS servers, the second DNS server being selected based, at least in part, on a comparison of performance measurement information for the two or more alternative DNS servers relative to a minimum performance threshold (col. 12, paragraph 2, "the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request"; col. 10, paragraph 2, "the DNS-B will refer the DNS-ISP to a load balancing domain name server in accordance with the mapping table stored therein"; col. 9, the second last paragraph, the mapping table is determined performance measurement information for individual ones of DNS-LB. It is to be noted that the claim language does not require "measure performance" but merely determining performance measurement information"; abstract, "DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein the "physically proximate" indicates determining a distance which is proximate, i.e., performance measurement information associated with delivery of data from the respective alternative DNS server. To teach the amended limitation, i.e., "by the first DNS server", see newly cited portion in rejection to the preceding limitation wherein the DNS-B is the first DNS server that construct the mapping/table and therefore performs the determination step. Note, the claimed limitation is merely a determination step, instead of an initial measuring step.  See citation above, wherein selecting the matching table entry corresponding to a local DNSLB is equivalent to a selection based on a comparison of the performance measurement information relative to a minimum performance threshold, i.e. a zero performing distance for the local DNS-LS server; abstract, the mapping between the DNS-ISP address and DNS-LB indicates a proximate distance; selecting the second DNS server, i.e., DNS-LB server, is therefore based on the distance being proximate, see col. 9, last three paragraphs, "for referral of client-originated requests to the proper load balancing 
performance)". The "enhanced performance" implies that there exists a worse performance level corresponding to using a DNS server that is in longer distance from the client than the distance between the closest server and the client). Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2. Also see citation and explanation in the rejection to the preceding limitations);
obtaining, at the first DNS server, an alternative resource identifier corresponding to the second DNS server (see citation in rejection to the first 3 limitations wherein the IP address provided is equivalent to an alternative resource identifier) wherein the alternative resource identifier is different from the original resource identifier (the alternative resource identifier here, i.e., the IP address is different from www.foobar.com).
causing, by the first DNS server, transmission of the alternative resource identifier to the client computing device (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.); and
obtaining a subsequent DNS query from the client computing device at the second DNS server of the CDN, wherein the subsequent DNS query comprises the alternative resource identifier (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.”  Here, the “HTTP request” comprises the DNS-LB’s IP address which is the alternative URL in order for the query to arrive at the destination).

Biliris discloses a concept that an alternative resource identifier can be in a form of a URL different from an original URL ([0038], “Server 150 at 103 can return a CNAME record (with a suitable TTL) which would contain a new domain name whose authoritative DNS server 143 resides in the partnering CDN 120.”  NOTE, in light of the specification, PGPub [0046], “CNAME” reads on the claimed “URL”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl and Biliris. The suggestion/motivation of the combination would have been to return a current domain name (Biliris, [0038]).
As to claim 6, Bahl-Biliris discloses the computer-implemented method as recited in Claim 1, wherein the original URL is provided by at least one of the content provider or the CDN service provider, the CDN service provider different from the content provider (Bahl, col. 11, paragraph 3).
As to claim 3, Bahl-Biliris discloses the system as recited in Claim 21, wherein the original URL corresponds to a URL provided by the content provider such that the DNS query resolves
to a domain corresponding to the content delivery network service provider (Bahl, col. 10,
paragraphs 2-3).
As to claim 4, Bahl-Biliris discloses the computer-implemented method as recited in Claim 1, wherein the original URL is provided by at least one of the content provider and a content delivery network service provider, the content delivery service provider different from the CDN service provider (Bahl, col. 11, paragraph 3).
As to claim 5, Bahl-Biliris discloses the computer-implemented method as recited in Claim 1, wherein the alternative URL corresponds to a canonical name record identifier (Biliris, [0038], “CNAME”).
s 11-12 and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl (US 7653700), in view of Cheong et al (US 7006993) and Biliris et al (US 2002/0078233).
As to claim 11, Bahl in view of Cheong discloses the claimed invention substantially as discussed in rejection to claim 1, but does not expressly disclose that the path portion of the original URL is a path sub-portion of the URL. Cheong discloses a concept of a path portion of a URL is a path sub-portion of the URL (Col. 25, lines 40-56). 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl with Cheong.  The suggestion/motivation of the combination would have been to make it easy to extract identifier of requested resource from a single proxy server DNS name (Cheong, col. 25, lines 40-55).
As to claim 17, see citation in rejection to claim 6;
As to claim 18, Bahl-Cheong-Biliris discloses the method as recited in Claim 11, wherein the performance measurement information corresponds to a measured latency of communications (see citation in rejection to claim 1 above, Bahl, wherein the latency time is forwarded to the DNS-LB by MService therefore is associated with the DNS server).
As to claim 19, Bahl-Cheong-Biliris discloses the method as recited in Claim 11, wherein the performance measurement information corresponds to assigned categories associated with performance measurement (Bahl, see citation in rejection to claim 1).
As to claim 12, Bahl-Cheong-Biliris discloses the system as recited in Claim 11 wherein the second network point of presence is further operative to:
resolve the subsequent DNS query to identify a cache component for providing content associated with the original URL; and Transmit information identifying the identified cache

	As to claim 14, see citation in rejection to claim 3.
As to claim 15, see citation in rejection to claim 4;
	As to claim 16, see citation in rejection to claim 5.
7. 	Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl-
Biliris, as applied to claim 1 above, and further in view of Huang (US 2010/0088405).
As to claim 7, Bahl-Biliris discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose selection of the second DNS server is further based on an additional criterion. Huang discloses selection of servers based on additional criterion ([0052], “weighted”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Curtis with Huang. The suggestion/motivation of the combination would have been to select servers based on weighed performance (Huang, [0052]).
As to claim 8, Bahl-Biliris-Huang discloses the computer-implemented method as recited in Claim 7, wherein the additional criterion includes service level information (Huang, [0052], the performance indicates service level information).
As to claim 9, Bahl-Biliris-Huang discloses the computer-implemented method as recited m Claim 7, wherein the additional criterion includes a weighted selection (Huang, [0052], “weighted”).
As to claim 10, Bahl-Biliris-Huang discloses the computer-implemented method as recited m Claim 7, wherein the additional criterion includes a cost criterion (Huang, [0052], “delay” is a type of cost criterion. It is to be noted that the claim does not require a monetary cost).
7. 	Claims 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl-
Biliris-Chung, as applied to claim 11 above, and further in view of Huang (US 2010/0088405).
.
8.	Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl-Biliris, as applied to claim 1 above, and further in view of Leighton et al (US 20170237705).
As to claim 2, Bahl discloses a computer-implemented method comprising:
obtaining, at a first domain name system (DNS) server of a content delivery network (CDN) service provider, a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL) (col. 10, paragraph 2, "Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client's ISP domain name server 206 .... Alternatively, the DNS-B refers to the DNS-ISP and DNS-LB" wherein DNS-B is a first DNS server, wherein www.foobar.com is such a URL), and wherein the original URL comprises an identification of a requested resource in a path portion of the original URL (see citation above, wherein www.foobar.com is an identification of the requested web site in the path portion of the original URL. It is to be noted that the claimed “comprising” can be interpreted as “corresponding to” in light of the specification PGPub [0037] and [0039], which discloses that the local DNS server on behalf of the client device sends a DNS query to the content provider network for resolving domain names, without disclosing that the DNS server receives an identification of a requested resource in a path sub-portion of the original URL);
identifying, at the first DNS server, two or more alternative DNS servers of the DDN service provider operative to receive DNS queries (see citation in rejection to the preceding limitation, wherein DNS-LB is an identified alternative DNS server. See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention". See abstract, "The DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers. To teach the amended 
Selecting, at the first DNS server, a second DNS server from the identified two or more alternative DNS servers, the second DNS server being selected based, at least in part, on a comparison of performance measurement information for the two or more alternative DNS servers relative to a minimum performance threshold (col. 12, paragraph 2, "the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request"; col. 10, paragraph 2, "the DNS-B will refer the DNS-ISP to a load balancing domain name server in accordance with the mapping table stored therein"; col. 9, the second last paragraph, the mapping table is determined performance measurement information for individual ones of DNS-LB. It is to be noted that the claim language does not require "measure performance" but merely determining performance measurement information"; abstract, "DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein the "physically proximate" indicates determining a distance which is proximate, i.e., performance measurement information associated with delivery of data from the respective alternative DNS server. To teach the amended limitation, i.e., "by the first DNS server", see newly cited portion in rejection to the preceding limitation wherein the DNS-B is the first DNS server that construct the mapping/table and therefore performs the determination step. Note, the claimed limitation is merely a determination step, instead of an initial measuring step.  See citation above, wherein selecting the matching table entry corresponding to a local DNSLB is equivalent to a selection based on a comparison of the performance measurement information relative to a minimum performance threshold, i.e. a zero performing distance for the local DNS-LS server; abstract, the mapping between the DNS-ISP address and DNS-LB indicates a proximate distance; 
performance)". The "enhanced performance" implies that there exists a worse performance level corresponding to using a DNS server that is in longer distance from the client than the distance between the closest server and the client). Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2. Also see citation and explanation in the rejection to the preceding limitations);
obtaining, at the first DNS server, an alternative resource identifier corresponding to the second DNS server (see citation in rejection to the first 3 limitations wherein the IP address provided is equivalent to an alternative resource identifier) wherein the alternative resource identifier is different from the original resource identifier (the alternative resource identifier here, i.e., the IP address is different from www.foobar.com).
causing, by the first DNS server, transmission of the alternative resource identifier to the client computing device (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.); and
obtaining a subsequent DNS query from the client computing device at the second DNS server of the CDN, wherein the subsequent DNS query comprises the alternative resource identifier (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.”  Here, the “HTTP 
However, Bahl does not expressly disclose that the alternative resource identifier is in a form of a URL that is different from an original URL, or determining whether the second DNS server is authoritative to the subsequent DNS query; selecting a cache component for providing content associated with the original URL if the second DNS server is authoritative to the second DNS query; and causing transmission of information identifying the selected cache component if the selected second DNS server is determined to be authoritative.
Biliris discloses a concept that an alternative resource identifier can be in a form of a URL different from an original URL ([0038], “Server 150 at 103 can return a CNAME record (with a suitable TTL) which would contain a new domain name whose authoritative DNS server 143 resides in the partnering CDN 120.”  NOTE, in light of the specification, PGPub [0046], “CNAME” reads on the claimed “URL”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl and Biliris. The suggestion/motivation of the combination would have been to return a current domain name (Biliris, [0038]).
Leighton discloses determining whether a second DNS server is authoritative to a subsequent DNS query ([0020]-[0022]; 0062], checking the subsequent DNS query to have the alcamai.com domain is implied in order to serve the DNS request, said alcamai.com domain indicates authority of the low-level DNS server in the alcamai.com domain to process the subsequent DNS queries, see [0054], “direct user to a akamai.com (i.e., a low level DNS) server 40 that is close-by); selecting a cache component for providing content associated with an original URL if the second DNS server is authoritative to the second DNS query ([0020]-[0022], “The top-level DNS server then redirects the request to the identified low-level DNS server that, in turn, resolves the request into an IP address for the given hosting server that 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Biliris with Leighton. The suggestion/motivation of the combination would have been to improve efficiency in serving contents (Leighton, [0020]-[0022]).
As to claim 13, see similar rejection to claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449